Exhibit 10.4




CONSULTING AGREEMENT




This Consulting Agreement ("Agreement") is made on the 7th day of April 2014
(“Effective Date”) between Adirondack Partners LLC (the “ADIRONDACK”), a
Connecticut limited liability company, with principal offices at 82 Mountain
Road, Wilbraham, MA 01095, and Brazil Gold Corp. (the “Company”) a State of
Nevada Corporation, with principal offices in Hendersonville, TN.




WHEREAS,




ADIRONDACK has experience advising companies which are growing rapidly as a
result of entering new markets, or establishing new businesses, and has specific
experience in animal agriculture. Furthermore, ADIRONDACK has extensive
experience and expertise in issues relating to corporate structure and
valuation, mergers & acquisitions, strategic alliances, financing and other
matters relating to the general business and operating affairs of both private
and public companies.




The Company desires to retain ADIRONDACK to provide a variety of business
consulting and advisory services, and ADIRONDACK is willing to provide such
services pursuant to the terms of this agreement.




In consideration of the terms of this Agreement the Company and ADIRONDACK agree
as follows:




ARTICLE 1

ENGAGEMENT




1.1.

The Company hereby engages and retains ADIRONDACK, on a non-exclusive basis,
under the terms of this agreement to render certain business consulting, and
advisory services to the Company.




ADIRONDACK is hereby engaged and retained by the Company to provide, as and when
requested by the Company, amongst other things;




1.

Advise and assist management of the Company in evaluating strategic and
financial alternatives available to the Company in fully exploiting its business
plan.




2.

Advise and assist management in merging its strategic operating plan into a
  plan which fully realizes the financial potential of its operating plan,
including working with management to fine-tune and develop its financial plan
and projections.




3.

Assist management in coordinating the work of third party service providers in
connection with the Company’s, regulatory filings, strategic communications, and
others that are required in connection with the Company’s expected rapid growth.




1.2

The services to be rendered by ADIRONDACK to the Company shall under no
circumstances include the following:  (i) any activities which could be deemed
by the Securities and Exchange Commission to constitute investment banking or
any other activities requiring ADIRONDACK to be registered as a broker-dealer
under the Securities Act of 1934; and (ii) any activities which could be deemed
to be in connection with the offer or sale of securities in a capital raising
transaction unrelated to the Equity Purchase Agreement.  Furthermore, it is
specifically understood that all capital raising transactions associated with
the Company will be processed and completed through a FINRA registered broker
dealer.




1.3

ADIRONDACK hereby acknowledges and agrees that this engagement is on a
non-exclusive basis and, therefore, the Company will, during the Term of this
Agreement, be free to engage or retain any other entity to render the same or
similar services to it.  The Company hereby acknowledges that this engagement
does not prohibit ADIRONDACK from rendering similar services to others.  The
Company hereby acknowledges that ADIRONDACK has and may hereafter perform
services for vendors, strategic partners, or other third parties doing business
or otherwise having a relationship with the Company, and consents thereto and
waives any conflict of interest with respect thereto.




1.4

The Company will provide ADIRONDACK with all financial and business information
and documentation concerning the Company which is reasonably requested by
ADIRONDACK hereunder to the extent such information and documentation is
available without the Company incurring any unreasonable effort or expense.  In
addition, the Company will make its executive officers and members of its Board
of Directors available to ASC, upon reasonable advance notice and request of
ADIRONDACK, for the purpose of providing information to ADIRONDACK in connection
with its contemplated services hereunder.





--------------------------------------------------------------------------------




1.5

ADIRONDACK will only be required to devote such of its time and efforts as it
may determine is necessary for the performance of its services hereunder.
ADIRONDACK will perform its services hereunder in the highest professional
manner and will provide such of its staff and personnel as it may deem necessary
for the performance of its services hereunder.




1.6

The Company acknowledges that ADIRONDACK does not guarantee that its Services
will have an impact upon the Company’s business or that subsequent financial
improvement or advantage will result from the Consulting Services. Company
understands and acknowledges that the success or failure of ADIRONDACK’s efforts
will be predicated on Company’s assets and operating results.




ARTICLE 2

COMPENSATION




2.1

In partial consideration of ADIRONDACK'S services under this Agreement, the
Company shall issue to ADIRONDACK 3,500 shares of Series C Preferred Stock.




2.2

The Company and ADIRONDACK acknowledge that additional consideration payable to
ADIRONDACK may be mutually agreed from time to time between the Company and
 ADIRONDACK.




ARTICLE 3

MISCELLANEOUS




3.1

Independent Contractor Relationship.  Nothing herein or attached shall be
construed to create the relationship of employer and employee between the
Company and ADIRONDACK.   ADIRONDACK acknowledges that as an independent
contractor it, (1) is not entitled to unemployment insurance benefits; (2) is
not entitled to workers compensation benefits; and (3) is obligated to file
federal and state income tax reports on any monies paid pursuant this
arrangement.




3.2

Authority.  Under this Agreement, ADIRONDACK will have no authority whatsoever
to assume or create any obligation, liability, or undertake and responsibility
whatsoever, express or implied on behalf of or in the name of the Company or any
affiliate other than those required to perform the services identified under
this Agreement.




3.3

Confidential Information and Other Restrictions.  Either during or after the
term of this Agreement, ADIRONDACK agrees not to communicate, disclose, or
utilize to ADIRONDACK’s own benefit or the benefit of any other entity or
persons, any techniques, plans, designs, programs, customer information or other
information not in the public domain pertaining to the business or affairs of
the Company or of any of its affiliates.  Information shall not be considered to
be in the public domain if revealed or disclosed in contravention of this
Agreement or the agreements made between the Company and other parties except in
accordance with the company’s privacy notice provisions and in furtherance of
the business of the Company.  Upon termination of this Agreement the ADIRONDACK
agrees to immediately surrender to the Company all original documentation,
software, or computer systems programs, and copies any other documents and
material received while retained under this Agreement. ADIRONDACK shall not
retain or deliver to any other entity or person any of the foregoing or a
summary or memorandum thereof.




3.4

Contracts or Other Agreements with Former Employer or Business.  The ADIRONDACK
hereby represents and warrants that ADIRONDACK is not subject to any employment
agreement or similar document, except as previously disclosed and delivered to
the Company, with a former employer or any business with which the ADIRONDACK
has been associated, which on its face prohibits the ADIRONDACK during a period
of time which extends through the date of this letter from any of the following:
(i) competing with, or in any way participating in a business which competes
with the Executive’s former employer or business; (ii) soliciting personnel of
such former employer or business to leave such former employer’s employment or
to leave such business; or (iii) soliciting customers of such former employer or
business on behalf of another business.





2




--------------------------------------------------------------------------------




3.5

Termination.  This Agreement may be terminated by either party; (i) upon giving
sixty (60) days written notice to the other party; provided however, that if the
Company terminates this Agreement by written notice, the Company shall remain
obligated to pay the Management Fee through the end of such 60 day period, or
(ii) for Cause at any time.  For purposes of this Agreement, “Cause” means the
occurrence of any of the following events: (i) willful and continued failure
(other than such failure resulting from personnel’s incapacity during physical
or mental illness) by the ADIRONDACK to substantially perform duties with the
Company; (ii) conduct by the ADIRONDACK or its personnel that amounts to willful
misconduct or gross negligence; (iii) any act by ADIRONDACK or its personnel of
fraud, misappropriation, dishonesty, embezzlement or similar conduct against the
Company; (iv) commission by ADIRONDACK of a felony or any other crime involving
dishonesty; or (v) a material breach of the Agreement by the either the Company
or the ADIRONDACK.




3.6

Indemnification.  In no event shall the ADIRONDACK and its personnel be liable
for consequential, special, indirect, incidental, punitive, or exemplary loss,
damage, cost or expense (including, without limitation, lost profits and
opportunity costs) unless due to gross negligence on the part of the ADIRONDACK
or its personnel.  The Company agrees to indemnify and hold harmless the
ADIRONDACK and its personnel and any affiliate of the ADIRONDACK from and
against any and all actions, losses, damages, claims, liabilities, costs and
expenses (including without limitation, reasonable legal fees and expenses) in
any way arising out of or relating to this Agreement, unless such is do to gross
negligence on the part of the ADIRONDACK or its personnel.  The provision of
this paragraph shall apply regardless of the form of action, loss, damage,
claim, liability, cost, or expense, whether in contract, statute, tort
(including without limitation, negligence), or otherwise.  The provisions of
this paragraph shall survive the completion or termination of this Agreement.
 The Company further agrees to cover any reasonable legal or other professional
services costs on behalf of ADIRONDACK should the need for such arise out of any
claims made against ADIRONDACK and its personnel relating to the services
provided under this Agreement.




3.7

This Agreement constitutes the sole and entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements, representations, warranties, statements, promises, arrangements and
understandings, whether oral or written, express or implied, between the parties
hereto with respect to the subject matter hereof and may not be amended or
modified except by an instrument in writing signed by the party to be bound
hereby.




3.8

All notices, consents, requests, demands and other communications required or
permitted to be given under this Agreement (collectively, the "Notices") shall
be in writing and delivered personally, receipt acknowledged, or mailed by
registered or certified mail, postage prepaid, return receipt requested,
addressed to the parties hereto identified above (or to such other addresses as
either of the parties hereto shall specify by notice given in accordance with
this provision).  All such Notices shall be deemed given when personally
delivered as aforesaid, or, if mailed as aforesaid, on the third business day
after the mailing thereof or on the day actually received, if earlier, except
for a notice of a change of address which shall be effective only upon receipt.




3.9

Neither party hereto may assign this Agreement or its or their respective
rights, benefits or obligations hereunder without the written consent of the
other party hereto.




3.10

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assignees.




3.11

No waiver of any provision of this Agreement or of any breach thereof shall be
effective unless in writing and signed by the party to be bound thereby.  The
waiver by either party hereto of a breach of any provision of this Agreement, or
of any representation, warranty, obligation or covenant in this Agreement by the
other party hereto, shall not be construed as a waiver of any subsequent breach
or of any other provision, representation, warranty, obligation or covenant of
such other party, unless the instrument of waiver expressly so provides.




3.12

This Agreement shall be governed by and construed in accordance with the laws of
the State of Connecticut with respect to contracts made and to be fully
performed therein, without regard to the conflicts of laws principles thereof.




3.13

If one or more provisions of this Agreement are held to be unenforceable under
applicable law, such provision(s) shall be excluded from this Agreement and the
balance of this Agreement shall remain in full force and effect.




3.14

This Agreement may be executed in one or more counterparts, each of which, when
executed and delivered, shall be deemed an original, but all of which when taken
together, shall constitute one and the same instrument.





3




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement of the day and year
first above written.




ADIRONDACK PARTNERS, LLC




By: /s/ K. Ivan F. Gothner

K. Ivan F. Gothner

Managing Director







BRAZIL GOLD CORP.




By: /s/ Stephen Price

Chief Executive Officer








4


